DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites "from fluid supply channel into seed or plant capsule". As best understood, these are considered a typographical errors and will be interpreted as “from a fluid supply channel into a seed or plant capsule".  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites "through seed germination period". As best understood, this is considered a typographical error and will be interpreted as “through a seed germination period".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the storage device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said seed or plant capsules" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "enabling the use of aeroponic and conventional cultivation irrigation methods" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the magazine’s overflow/evacuation outlet", “the seed or plant capsules”, and “the plant’s roots”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation "the capsule plant material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (WO 2017/025353) (hereinafter Blair) in view of Kohler et al. (US 2012/0019382) (hereinafter Kohler).
As per claim 1, Blair discloses an automated vertical plant cultivation system (automatically moving containers in which crops are grown in vertically spaced levels of modular racks (plant cultivation); abstract) comprising: a magazine structure for plant cultivation having external power and data receptacles and a processor (figure 4 best illustrates the racks 
Kohler discloses a seed or plant capsule coupled to an electronic memory storage device (the pot 50 (plant capsule) includes sensors that provide data wirelessly transferred (coupled to) to a smart object server/SOS 6 where storage 7 is accessed (electronic memory storage device); paragraphs [0038], [0039], [0085]) and engaging one of the external power and data receptacles electronically (pot 50 (plant capsule) receives power supplied 
As per claim 3, Blair in combination with Kohler discloses the system of claim 1. Blair additionally discloses wherein a floor of the seed or plant capsule is sloped from a fluid supply side end toward a fluid evacuation side end (the height at each end of the rack is selected to be different providing an angle of inclination for the container (a floor of the seed or plant capsule is sloped) to promote flow of water from the input aperture (a fluid supply end) towards an output aperture where the water exits (a fluid evacuation side end); paragraphs [0123], [0125]).
As per claim 4, Blair in combination with Kohler discloses the system of claim 1. Blair additionally discloses wherein a moisture sensor probe measures moisture level and communicates data to the processor (the sensors include a humidity sensor (probe measures moisture level) wherein the processor 710 via interface 730 receives data from the sensor (communicates data); paragraph [0152]). Blair does not disclose wherein a moisture sensor probe is inside said seed or plant capsule. 
Kohler discloses wherein a moisture sensor probe is inside said seed or plant capsule (a moisture sensor measures moisture of the soil in the reservoir at locations inside the pot (inside said seed or plant capsules); paragraphs [0046], [0048], [0074]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Blair to include wherein a moisture sensor probe is inside said seed or plant capsule as disclosed by 
As per claim 5, Blair in combination with Kohler discloses the system of claim 1. Blair additionally discloses operates a dedicated fluid valve enabling fluid flow from a fluid supply channel into a seed or plant capsule located inside a seed or plant capsule reservoir (watering system 500 comprising water outlets (dedicated fluid valve enabling fluid flow from) through channels of each container 200 (fluid supply channel into a seed or plant capsule) through an input aperture 220 of the container (located inside a seed or plant capsule reservoir); paragraphs [0027], [0029], [0105]; [0120]; figures 5, 7).
As per claim 9, Blair in combination with Kohler discloses the system of claim 1. Blair additionally discloses wherein the seed or plant capsule includes a visible indicator located on an exterior surface, wherein said indicator displays if a capsule plant material is in good condition (the system includes a user interface to monitor data from the sensors and show each container’s location and growth stage on the display (the seed or plant capsule includes a visible indicator located on an exterior surface), as well as monitoring data including water quality (displays if a capsule plant material is in good condition); paragraphs [0152], [0155]).

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (WO 2017/025353) in view of Kohler et al. (US 2012/0019382)  as applied to claims 1, 3, 4, 5, and 9 above, and further in view of Winsbury (US 2003/0145519).
As per claim 6, Blair in combination with Kohler discloses the system of claim 5. Blair does not disclose wherein the seed or plant capsule employs an overflow fluid outlet port and a drain port enabling use of aeroponic and conventional cultivation irrigation methods with a single capsule embodiment. 
Winsbury discloses wherein the seed or plant capsule employs an overflow fluid outlet port and a drain port enabling use of aeroponic and conventional cultivation irrigation methods with a single capsule embodiment (support unit mounted in the container supporting a plant to be grown (plant capsule) includes overflow apertures allowing overflow of circulating water therefrom (outlet port) and a drainage conduit (port) thereby growing both aeroponically in the environment between the lid and the support unit and hydroponically towards the plant growth aperture in the main container 1 of figure IB (single capsule); paragraphs [0011], [0017], [0018], [0021]; claim 1). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Blair to include wherein the seed or plant capsule employs an overflow fluid outlet port and a drain port enabling use of aeroponic and conventional cultivation irrigation methods with a single capsule embodiment as disclosed by Winsbury, in order to gain the advantage of growing both aeroponically and hydroponically within a single container.
As per claim 8, Blair in combination with Kohler and Winsbury discloses the system of claim 6. Blair does not disclose wherein when employing hydroponic or conventional cultivation methods the drain port at the bottom of the seed or plant capsule is plugged. Winsbury wherein when employing hydroponic or conventional cultivation methods the drain port at the bottom of the seed or plant capsule is plugged (the plant seedling is supported in the support unit and growing hydroponically towards the plant growth aperture (employing hydroponic methods) while the drainage nozzle at the floor (pot at the bottom of the plant capsule) is plugged in the case of a stand-alone single container system; paragraphs [0014], [0043]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Blair to include when employing hydroponic or conventional cultivation methods the drain port at the bottom of the seed or plant capsule is plugged as disclosed by Winsbury, in order to gain the advantage of growing both aeroponically and hydroponically within a single container.
Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/Primary Examiner, Art Unit 3644